Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 1, 5-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkermans (US 20080262382, IDS 3/30/20).
Regarding claim 1, Akkermans teaches a method comprising: monitoring for an event initiated by a user of a personal audio device (being present at the apparatus listening to music, [0085]), the event being a user activity (user listens to music, [0085]) producing an associated audio artefact (music, Akkermans, [0010]); 
in response to detecting the event, applying the acoustic stimulus to the user's ear (noise, [0059]) during a masking period in which the acoustic stimulus is masked in the user's hearing by the audio artefact (temporal masking, [0015]); and extracting, from a response signal of the 
wherein the event comprises one or more of: 
(i) a user interaction by the user with the personal audio device (being present at the apparatus listening to music, [0085]); 
(ii) a physical interaction with the personal audio device; 
(iii) tapping of the personal audio device; 
(iv) a voice interaction between the user and the personal audio device; 
(v) a heartbeat of the user; 
(vi) a footfall of the user; and 
(vii) a footstep of the user. 
Although Akkermans does not explicitly disclose that the even of music is detected, it would have been common sense to make the application of white noise conditional on the presence of the listener listening to music in order to reasonably make and use the disclosed invention of Akkermans as disclosed in [0010-0011] of Akkermans and obvious with the motivation of making the signals less intrusive as disclosed by Akkermans (Akkermans, [0011]).
Regarding claim 5, Akkermans teaches the method of claim 1, wherein the event is detected using one or more of an accelerometer, a button, a microphone, or a transducer of the personal audio device.  
Although Akkermans does not explicitly teach the feature wherein the event is detected using a button of the personal audio device, it would have been obvious that listening to music may include interacting with a button as is well known in the art since doing is routine and well known. 

Regarding claim 7, Akkermans teaches the method of claim 1, further comprising generating the acoustic stimulus for application to the user's ear (Akkermans, [0061]). 
Regarding claim 8, Akkermans teaches the method of claim 7, further comprising: determining one or more properties of the audio artefact, wherein the acoustic stimulus is generated in dependence on the one or more properties of the audio artefact (determining how much noise can be added to not be perceptible, Akkermans, [0066]).  
Regarding claim 9, Akkermans teaches the method of claim 8, wherein the one or more properties comprises one or more of a frequency response and an amplitude of the audio artefact (amplitude and frequency, [0069]).  
Regarding claim 10, Akkermans teaches the method of claim 8, wherein generating the acoustic stimulus based on the one or more properties of the audio artefact comprises one or more of: (i) modifying the gain of the acoustic stimulus; (ii) increasing the duration of the acoustic stimulus; (iii) applying an additional instance of the acoustic stimulus; (iv) shifting the pitch of the acoustic stimulus such that content of the response signal is better aligned with one or more resonances of the user's ear; (v) adding a masking noise to the acoustic stimulus; (vi) amplifying ambient noise and/or user voice via hear through mode or sidetone path; (vii) using a masking model to add additional content to the acoustic stimulus that is inaudible to the user (psychoacoustic masking model, Akkermans, [0066]); (viii) adding harmonic content to the acoustic stimulus.  

Regarding claim 12, Akkermans teaches the method of claim 1, wherein the masking period at least partially coincides with the audio artefact (temporal masking, Akkermans, [0069]).
Regarding claim 13, Akkermans teaches the method of claim 1, wherein the biometric process is one of on ear detection, in ear detection, biometric enrolment and biometric authentication (authentication, [0071]).  
Regarding claim 14, Akkermans teaches the method of claim 13, wherein biometric enrolment comprises generating and storing a unique model for the user based on the one or more features and wherein biometric authentication comprises comparing the one or more features to a unique model for the user (Akkermans, [0014]). 
Regarding claim 15, Akkermans teaches the method of claim 1, further comprising detecting the response signal at a microphone of the personal audio device (microphone, [0061]).  
Claims 16, 19, and 20 are each substantially similar to claim 1 and are rejected for the same reasons.
Regarding claim 17, Akkermans teaches the apparatus of claim 16, comprising: a transducer configured to apply the acoustic stimulus (loudspeaker 120, Akkermans, [0056]); and a microphone (microphone 155, [0056]) configured to detect the response signal of the user's ear (transfer function based on acoustical properties of the outer ear, [0061]), wherein the 
Regarding claim 18, Akkermans teaches the apparatus of claim 16, comprising: a transducer configured to apply the acoustic stimulus (loudspeaker 120, Akkermans, [0056]); and detect the response signal of the user's ear (microphone 155, [0056]).

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. 
Applicant argues that listening to the music is not a user activity; however, the examiner asserts that applicant is construing the claims too narrowly that a user interaction does not include listening to music.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651